DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 4/2/2021. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0152418, to Abdelghaffar et al. (“Abdelghaffar”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1, 2, 12-18, 25-27, and 30 are anticipated by Abdelghaffar.
Claims 3-11, 19-24, 28, and 29 are objected to for depending from a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/2/21 and 8/27/21 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12-18, 25-27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdelghaffar.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Abdelghaffar teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured (Abdelghaffar, Fig. 12, device 1205 may be a UE (such as UE 115 in Fig. 1) and has a processor 1240 coupled to memory 1230 that has code 1235 causing the processor and memory to be configured to carry out the described functions, see ¶¶ 134, 299-307) to: 
receive, from a base station, downlink control information (DCI) associated with transmission configuration information for full duplex transmissions, wherein the transmission configuration information includes a plurality of indicators of respective reference signals (Abdelghaffar, ¶ 226, “the base station 105 may transmit an indication of … a transmission configuration indicator (TCI) (e.g., a TCI state, which may be provided via DCI and include one or more configurations of sets of reference signals …)” and is for full duplex communications); and
communicate, with the base station, based at least in part on the transmission configuration information (Abdelghaffar, ¶ 226, the UE communicates with the base station using the TCI; see also Fig. 2, ¶ 182).

Regarding claim 2, which depends from claim 1, Abdelghaffar further teaches “the memory and the one or more processors are further configured to: determine the transmission configuration information from a downlink channel configuration associated with the DCI.” Abdelghaffar, Fig. 4, ¶¶ 211-217, the downlink channel is configured and DCI is received on such a configuration.

Regarding claim 12, which depends from claim 1, Abdelghaffar further teaches “at least one indicator of the plurality of indicators is associated with an uplink, and the transmission configuration information is indicated using an uplink transmission configuration indicator (TCI) state or uplink spatial relation information.” Abdelghaffar, ¶ 226, the TCI is at least for uplink transmissions.

Regarding claim 13, which depends from claim 1, Abdelghaffar further teaches “communicating with the base station includes transmitting a message or a sequence to the base station concurrent with receiving a message or a sequence from the base station.” Abdelghaffar, Figs. 2, 4, the base station and UE concurrently exchange messages, ¶¶ 182, 211.

Regarding claim 27, there is recited a “method of wireless communication performed by a user equipment (UE)” with steps that are virtually identical to the functions performed by the UE of claim 1. As a result, claim 27 is rejected under section 102(a)(2) as anticipated by Abdelghaffar for the same reasons as presented in the rejection of claim 1 above.

Regarding claim 14, Abdelghaffar teaches:
A base station for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured (Abdelghaffar, Fig. 16, device 1605 can be a base station 105 as shown in Fig. 1 and has a processor 1640 coupled to memory 1630 with code 1635 for carrying out the functions, ¶¶ 134, 349-359) to: 
generate transmission configuration information, for full duplex transmissions, that includes a plurality of indicators of respective reference signals; and0097-172563205302 transmit, to a user equipment (UE), downlink control information (DCI) associated with the transmission configuration information (Abdelghaffar, ¶ 226, “the base station 105 may transmit (and thus generate) an indication of … a transmission configuration indicator (TCI) (e.g., a TCI state, which may be provided via DCI and include one or more configurations of sets of reference signals …)” and is for full duplex communications).

Regarding claim 15, which depends from claim 14, Abdelghaffar further teaches “the full duplex transmissions include an uplink and a downlink that overlap, at least partially, in frequency.” Abdelghaffar, Fig. 3, 300, 301, ¶ 198; see also Fig. 4, ¶ 211.

Regarding claim 16, which depends from claim 14, Abdelghaffar further teaches “the full duplex transmissions include an uplink and a downlink that fully overlap in frequency.” Abdelghaffar, Fig. 3, 301, ¶ 198; see also Fig. 4, ¶ 211.

Regarding claim 17, which depends from claim 14, Abdelghaffar further teaches “the full duplex transmissions include an uplink and a downlink that do not overlap in frequency.” Abdelghaffar, Fig. 3, 302, ¶ 198; see also Fig. 4, ¶ 211.

Regarding claim 18, which depends from claim 14, Abdelghaffar further teaches “the memory and the one or more processors are further configured to: provide the transmission configuration information associated with the DCI on a downlink channel configuration.” Abdelghaffar, Fig. 4, ¶¶ 211-217, the downlink channel is configured and DCI is received on such a configuration.

Regarding claim 25, which depends from claim 14, Abdelghaffar further teaches “at least one indicator of the plurality of indicators is associated with an uplink, and the transmission configuration information is indicated using an uplink transmission configuration indicator (TCI) state or uplink spatial relation information.” Abdelghaffar, ¶ 226, the TCI is at least for uplink transmissions.

Regarding claim 26, which depends from claim 14, Abdelghaffar further teaches “the memory and the one or more processors are further configured to: communicate, with the UE, based at least in part on the transmission configuration information, wherein the communicating includes transmitting a message or a sequence to the UE concurrent with receiving a message or a sequence from the UE.” Abdelghaffar, Figs. 2, 4, the base station and UE concurrently exchange messages, ¶¶ 182, 211.

Regarding claim 30, there is recited a “method of wireless communication performed by a base station” with steps that are virtually identical to the functions performed by the base station of claim 14. As a result, claim 30 is rejected under section 102(a)(2) as anticipated by Abdelghaffar for the same reasons as presented in the rejection of claim 14 above.

Allowable Subject Matter
Claims 3-11, 19-24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No statement on reasons for allowance will be made since no independent claim is in final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0235980 describes configuration of a full duplex system. U.S. Patent Application Publication No. 2019/0261280 describes configuration of TCI via DCI, but not with respect to a full duplex system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413